CONCURRING OPINION.
The state ought not be made a warrantor of the collection of the taxes from the second distributor; nor on the other hand, in view of the mandatory language of the amended statute, may the state stand passively by the wayside and say to the first distributor simply that it has not collected the taxes from the second distributor, and that this is an end of the matter so far as the state is concerned.
It was the duty of the state, in my judgment, to make the same effort and to take all the steps required by the law to be taken to collect from the second distributor as had the tax never been paid by anybody, and that if there *Page 301 
was a failure by the state to do this and as a consequence the collection from the second dealer failed, the first dealer would be entitled to the relief prayed. But as the law presumes that officers have done their duty until the contrary is made to appear, I think the burden was on the Republic Oil Company to show that the state failed to make reasonable efforts in the discharge of its duty instead of the burden being on the state to show that it did its duty; and this burden the pleadings show the Republic Company has not met. I would therefore prefer to reverse that the burden may lie where, as I think, it belongs; but as between the opposing views that the state is (1) liable in any event and (2) not liable simply if the tax has not been collected from the second dealer, regardless of the reasons therefor, I would prefer that under numeral (1).